WELLS, Judge.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a), claiming that he is entitled to additional jail credit.
Appellant maintains that court records establish his entitlement to 108 days served, however he was incorrectly awarded 69 days for time served. On appeal from a summary denial, this Court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D). Because the record now before us fails to make the required showing, we reverse the order and remand for further proceedings. Varela v. State, 29 So.3d 398, 399 (Fla. 3d DCA 2010). If the trial court enters an order summarily denying the postconviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to the credit for time served as sought.
Reversed and remanded.